COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     John Scherer v. Texas Coast Yachts, LLC

Appellate case number:   01-20-00412-CV

Trial court case number: CV-0078309

Trial court:             County Court at Law No 2 of Galveston County

       Appellant’s brief was originally due on August 10, 2020. Appellant requested and was
granted three extensions until November 9, 2020. Appellant filed a motion for extension on
November 9, 2020, seeking a fourth extension until November 30, 2020. The motion is dismissed
as moot.
       The Court extends the deadline for filing the brief until January 11, 2021. No further
extensions will be granted absent a showing of exceptional circumstances.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___December 22, 2020_____